IN THE SUPREME COURT OF THE STATE OF DELAWARE

DALLAS H. DRUMMOND, JR.,                      §
                                              §
           Defendant Below-                   §   No. 99, 2016
           Appellant,                         §
                                              §
           v.                                 §   Court Below—Superior Court
                                              §   of the State of Delaware,
STATE OF DELAWARE,                            §
                                              §   Cr. ID Nos. 1004010489 and
           Plaintiff Below-                   §   1001008949A
           Appellee.                          §

                                  Submitted: March 29, 2016
                                   Decided: April 4, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                        ORDER

           This 4th day of April 2016, it appears to the Court that:

           (1)     On March 1, 2016, the Court received the appellant’s notice of

appeal from a Superior Court sentencing order dated February 4, 2013. The

appellant’s notice of appeal is untimely by nearly three years.

           (2)     The Clerk issued a notice under Supreme Court Rule 29(b),

directing the appellant to show cause why the appeal should not be

dismissed as untimely filed.1 The appellant filed an untimely response to the

notice to show cause on March 29, 2016, arguing the merits of his appeal.


1
    Del. Supr. Ct. R. 6(a)(ii).
           (3)     Time is a jurisdictional requirement.2 A notice of appeal must

be received by the Office of the Clerk of this Court within 30 days of

sentencing in a direct criminal appeal in order for the notice to be effective.3

An appellant’s pro se status does not excuse a failure to comply strictly with

the jurisdictional requirements of Supreme Court Rule 6.4                         Unless an

appellant can demonstrate that the failure to file a timely notice of appeal is

attributable to court-related personnel, an untimely appeal cannot be

considered.5

           (4)     This case does not fall within the exception to the general rule

that mandates the timely filing of a notice of appeal. Thus, the appeal must

be dismissed.

           NOW, THEREFORE, IT IS ORDERED that this appeal is

DISMISSED.

                                                  BY THE COURT:



                                                  /s/ Karen L. Valihura
                                                         Justice



2
    Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
    Del. Supr. Ct. R. 6(a)(iii), 10(a) (2016).
4
    Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                                 -2-